DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 13-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kudo (US 2007/0272838).
Regarding Claims 1, 14 and 19, Kudo  pulsed-mode illuminator system, method and means for specifying or adjusting an optical intensity profile of a light pulse [Abstract; 0011-12], the illuminator system comprising: a pulsed light source to emit a transmitted light pulse in response to an electrical illumination pulse control signal [0028-9; 0031-35; 0041-43; 0048-51; ; and controller circuitry, electrically coupled to the light source, to provide to the light source the electrical illumination pulse control signal to generate via the light source a transmitted light pulse [Fig3A-3D; 0031-35; 0041-43; 0048-51; 0053-54; 0064; 0071; 0081] having an optical intensity profile that includes a waveform comprising one or more relatively narrower pulses superimposed upon a relatively wider pulse [0048-51; 0053-54; 0064; 0071; 0081; 0083].
Regarding Claims 7 and 18, Kudo also discloses in which a pulse characteristic of at least one of the relatively wider pulse or the one or more superimposed relatively narrower pulses is specifiable or adaptively variable based at least in part on a noise present in or detected by the illuminator system [0031-37; 0041-43; 0048-51; 0053-54; 0061-4]. 
Regarding Claims 2-3, 15-16, and 20, Kudo also discloses controller circuitry is configured to provide the electrical illumination pulse control signal to generate via the light source a transmitted light pulse having the relatively narrower pulses including at least one pulse comprising at least one of a positively-sloped or a negatively-sloped pulse… or a steady amplitude pulse [Fig 3A-3D; 0041-51; 0055; 0061]. 
Regarding Claim 6, Kudo also discloses to provide to the light source the electrical illumination pulse control signal to generate via the light source a transmitted light pulse having a light intensity waveform that includes at least one rising or falling edge that is offset in time from a first rising edge and from a last falling edge of the transmitted light pulse [Fig 3A-3D; 0041-51; 0055; 0061].
Regarding Claim 8, Kudo also discloses a pulse characteristic of at least one of the relatively wider pulse or the one or more superimposed relatively narrower pulses is specifiable or adaptively variable in a random or pseudo-random manner [0031-37; 0041-43; 0048-51; 0053-54; 0061-4].
Regarding Claim 13, Kudo also discloses transmitted light pulses are scanned across a field of view, and in which the pulse characteristic of the transmitted light pulse is specifiable or variable based at least in part upon a scanned location within the field of view [0031-37; 0041-43; 0048-51; 0053-54; 0061-4].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 2007/0272838) as applied to claims 1 and 14 above, and further in view of Hall  (US 2017/0219695).
Regarding Claims 4 and 17, Kudo does not explicitly teach – but Hall does teach a controller circuitry is configured to provide the relatively narrower pulses adjusted to encode information [Abstract; 0019-21; 0065; 0071-3].  It would have been obvious to modify the system of Kudo to include encoding in order to improve precision, validity and accuracy. 
Regarding Claim 5, Kudo does not explicitly teach – but Hall does teach a receiver including: a photodetector, configured to receive light including in response to the transmitted light pulse for transducing into an electrical return signal; and a decoder circuit, configured to process the electrical return signal to detect or use the information encoded onto the relatively narrower pulses of the transmitted light pulse [Abstract; 0019-21; 0065; 0071-3].  It would have been obvious to modify the system of Kudo to include encoding and decoding (at the receiver) in order to improve precision, validity and accuracy.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 2007/0272838) as applied to claim 1 above, and further in view of Rosenzweig (US 2018/0136331).
Regarding Claim 9, Kudo does not explicitly teach – but Rosenzweig does teach a temperature detector, and in which a pulse characteristic of at least one of the relatively wider pulse and the one or more superimposed relatively narrower pulses is specifiable or adaptively variable based at least in part on a temperature detected by the temperature detector [0536-0541; 0575]. It would have been obvious to modify the system of Kudo to compensate the pulse adjuster and combiner based on temperature to conserve power, improve accuracy and precision, or protect user safety.
Regarding Claim 10, Kudo does not explicitly teach – but Rosenzweig does teach in which a pulse characteristic of at least one of the relatively wider pulse and the one or more superimposed relatively narrower pulses is specifiable or adaptively variable based at least in part on a distance to an object detected by the illuminator system [0018; 0253; 0265; 0436; 0571; 0624; 0634]. It would have been obvious to modify the system of Kudo to compensate the pulse adjuster and combiner based on distance of detected objects to conserve power, improve accuracy and precision, or protect user safety. 
Regarding Claim 11, Kudo does not explicitly teach – but Rosenzweig does teach a pulse characteristic is specified or varied to a higher frequency characteristic when the transmitted light pulse is directed toward a relatively closer object than when the transmitted light pulse is directed toward a relatively farther object [0018; 0253; 0265; 0436; 0571; 0624; 0634]. It would have been obvious to modify the system of Kudo to compensate the pulse adjuster and combiner based on distance of detected objects to conserve power, improve accuracy and precision, or protect user safety.
Regarding Claim 12, Kudo does not explicitly teach – but Rosenzweig does teach pulse characteristic is specified or varied to a higher energy characteristic when the transmitted light pulse is directed toward a relatively farther object than when the transmitted light pulse is directed toward a relatively closer object [0018; 0253; 0265; 0436; 0571; 0624; 0634]. It would have been obvious to modify the system of Kudo to compensate the pulse adjuster and combiner based on distance of detected objects to conserve power, improve accuracy and precision, or protect user safety.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645